Citation Nr: 1441227	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-41 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which, in part, denied service connection for a bilateral shoulder disability, a bilateral foot disability, a back disability and a prostate disability. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held at the RO in October 2012.  A transcript of his hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a bilateral shoulder disability, a bilateral foot disability and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a November 2012 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to service connection for a prostate disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for a prostate disability by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

On November 15, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for a prostate disability was requested.  As this statement from the Veteran clearly shows his intent to withdraw his appeal as to this issue, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for a prostate disability is dismissed.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for bilateral shoulder, bilateral foot and back disabilities.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the Veteran contends that his current bilateral shoulder, bilateral foot and back disabilities are related to his active duty service.  The Veteran testified that while he did not have shoulder, foot or back injuries in service, the nature of his service resulted in these current disabilities.  Notably, the Veteran was a barber in service and also had other jobs where being on his feet and lifting took "quite a toll."

The Board notes that the Veteran's service treatment records for his service are unavailable and that further attempts to find such records would be futile.  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In a November 2012 correspondence, a private physician noted that a review of the Veteran's history revealed complaints of back, shoulder and ankle pain.  The physician opined that the Veteran's chronic shoulder and ankle problems first began during the Veteran's time in Vietnam and then progressed after his time of service.

As the November 2012 private physician indicates that the Veteran has current bilateral shoulder, bilateral foot and back disabilities that are possibly related to his service, the Board finds that another medical opinion is needed to fairly resolve the claims on appeal.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013).  

The Board notes that the Veteran has yet to undergo a VA examination for his claimed bilateral shoulder, bilateral foot and back disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for a bilateral shoulder, bilateral foot and back disabilities.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2013), 38 C.F.R. § 3.159(c) (4) (i) (2013); McLendon, supra.

Additionally, on remand, any outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  After contacting the Veteran and obtaining any needed authorizations, obtain and associate with the claims file his contemporaneous treatment records from all locations that are not already found in the record.  All efforts to obtain these records should be fully documented in the claims file.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claims of service connection for a bilateral shoulder disability, a bilateral foot disability and a back disability.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a current bilateral shoulder disability, a bilateral foot disability or a back disability were caused by his military service?

Note 1: In providing answers to the above question, the examiner should note that the Veteran's service treatment records for his service are unavailable.  The examiner should also comment on the positive opinion of the November 2012 private physician.

Note 2: In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Thereafter, readjudicate the claims of service connection for a bilateral shoulder disability, a bilateral foot disability and a back disability.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


